DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/FR2018/053284 12/13/2018
FOREIGN APPLICATIONS
FRANCE 1762303 12/15/2017
	This office action is in response to Applicant’s amendment submitted September 17, 2021.  Claims 1-4, 6-10, 12-16 are pending.
	The rejection of claim(s) 4-5 and 15-16 under 35 U.S.C. 102(a)(1) as being anticipated by Song is withdrawn because Song’s product which was obtained from insects had a molecular weight of less than 855 k/mol.
	The rejection of claim(s) 1-3, 6, and 9-13 rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN1085564A is withdrawn.  CN1085564A teaches processing of broken maggot shell and the use of a pulp grinder, and claims 6 and 12 specify that no step of grinding the insects is preformed prior to separating the cuticles from the soft part.  Applicant’s argument that grinding the chitin leads to a lower molecular weight is persuasive.
	The rejection of claim(s) 1-6, 9-10, and 12-16 under 35 U.S.C. 102(a)(1) as being anticipated by Zhang is withdrawn.  Amended claims 6 and 12 require basic treatment for between 5 and 60 hours, which is not taught by Zhang.  Zhang is silent about the molecular weight and purity of the product.  Applicant’s argument that Zhang’s product is not prepared in 
	The rejection of claim(s) 1-6 and 8-16 under 35 U.S.C. 102(a)(1) as being anticipated by CN101775085A is withdrawn.  CN101775085A does not teach the duration of base treatment of the cuticle (the teaching of base treatment in the rejection was actually for converting chitin to chitosan).  The rejection of claim(s) 10-11 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN101775085A is withdrawn for the same reason.  CN101775085A is also silent about the molecular weight and purity of the obtained product, and Applicant’s argument that the CN101775085A is different from the process used in the instant application is persuasive.
	The rejection of claim 7 under 35 U.S.C. 103 as being unpatentable over CN1085564A, Zhang, or CN101775085A in view of Bristow is withdrawn for the reasons set forth above for CN1085564A, Zhang, or CN101775085A.
The terminal disclaimer filed on October 18, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending reference Application No. 16/772,423 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  The provisional rejection of claims 1-7, 9, and 12-16 on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/772,423 is withdrawn.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: all rejections made in the previous office action have been withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/LAYLA D BERRY/Primary Examiner, Art Unit 1623